UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-92047-03 EME HOMER CITY GENERATION L.P. (Exact name of registrant as specified in its charter) 1750 Power Plant Road Homer City, Pennsylvania 15748 (724) 479-9011 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 8.137% Senior Secured Bonds due 2019 8.734% Senior Secured Bonds due 2026 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) □ Rule 12g-4(a)(2) □ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) □ Rule 15d-6 □ Approximate number of holders of record as of the certification or notice date: 74. Pursuant to the requirements of the Securities Exchange Act of 1934, EME Homer City Generation L.P. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 13, 2012 By: Mission Energy Westside, Inc., as General Partner By: /s/ Maria Rigatti Maria Rigatti Vice President and Chief Financial Officer
